DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritchie (US 4,519,884).
As to claims 1 and 13, Ritchie discloses a cathodic electrocoating composition (Title) comprising: an aqueous carrier (Title “Aqueous” col. 5 lines 56 “Water”); a film forming binder dispersed in the carrier (Table col. 5 lines 15-25, 47 “mixed polymer or components 1, 2, or 3 which are epoxy resins col. 4 lines 26-56); and guar gum as an edge protective agent. (Col.  5 lines 49).

As to claims 2-8 and 14-19, Ritchie discloses wherein the wt % is 0.27 which falls within the instantly claimed ranges (col. 5 lines 47-49 0.5 part by weight guar gum to total amount of binder solids = 0.5/180 – 0.0027 = 0.27 %).

As to claim 11, Ritchie discloses a pigment paste (col. 5 lines 25 titanium oxide pigment).

As to claim 20, Ritchie discloses a method for coating an electrically conductive substrate (claim 2 and col. 6 line 1-6), comprising: forming an electrodeposition bath a cathodic electrocoating composition (Title) comprising: an aqueous carrier (Title “Aqueous” col. 5 lines 56 “Water”); a film forming binder dispersed in the carrier (Table col. 5 lines 15-25, 47 “mixed polymer or components 1, 2, or 3 which are epoxy resins col. 4 lines 26-56); and guar gum as an edge protective agent. (Col.  5 lines 49). dipping the electrically conductive substrate into the electrodeposition bath (col. 5 lubes 66-67); connecting the substrate as a cathode (col. 5 lines 67); applying a current to the substrate to deposit a film on the substrate (col. 6 lines 4-5); removing the substrate with the deposited film from the electrodeposition bath; and baking the deposited coating film. (col. 6 lines 6-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Humke et al (US 5,639,361).
As to claims 1-8, 13, and 14-19, Humke discloses a cathodic electrocoating composition (Title, claim 1) comprising: an aqueous carrier ( “Aqueous” col. 6 lines 59); a film forming binder dispersed in the carrier (“epoxy or polyurethane resins as binder” Abstract, specifically “amino-epoxy resin” col. 7 section beginning line 45); and
	Humke fails to explicitly disclose the composition comprising guar gum.
	Ritchie discloses guar gum as an edge protective agent. (Col.  5 lines 49). As to claims 2-8 and 14-19, Ritchie further discloses wherein the wt % is 0.27 which falls within the instantly claimed ranges (col. 5 lines 47-49 0.5 part by weight guar gum to total amount of binder solids = 0.5/180 – 0.0027 = 0.27 %), which reads on the limitations of dependent claims 2-8 and 14-19
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used guar gum in the composition as taught by Ritchie in the composition of Humke because it acts as a surfactant which aids in the dispersion process (Ritchie col. 3 lines 36-39 col. 8 lines 40-42).


As to claim 9, Humke further discloses wherein the film forming binder comprises an epoxy-amine adduct (col. 7 lines 45-67) and a blocked polyisocyanate crosslinking agent (col. 5 line 57-col. 6 line 14, col. 7 line 65-col. 8 line 4)

As to claim 10, Humke further discloses wherein the film forming binder contains from about 35 to about 45 percent by weight solids (col. 3 lines 22-25 which overlaps the instantly claimed ranges and thus prima facie obvious. See MPEP 2144.05).

As to claim 11, Humke further discloses a pigment paste (col. 8 lines 12-19).

As to claim, 12 Humke further discloses a pigment paste (col. 8 lines 12-19), wherein the pigment paste contains from about 45 to about 55 percent by weight solids (col. 8 line 19 “about 50%), and wherein the film forming binder contains from about 35 to about 45 percent by weight solids (col. 3 lines 22-25 which overlaps the instantly claimed ranges and thus prima facie obvious. See MPEP 2144.05).

As to claim 20, Humke discloses a method for coating an electrically conductive substrate (col. 8 lines 60-64), comprising: forming discloses a cathodic electrocoating composition (Title, claim 1, claim 1 step a) comprising: an aqueous carrier ( “Aqueous” col. 6 lines 59); a film forming binder dispersed in the carrier (“epoxy or polyurethane resins as binder” Abstract, specifically “amino-epoxy resin” col. 7 section beginning line 45) dipping the electrically conductive substrate into the electrodeposition bath (claim 5 step b); connecting the substrate as a cathode (claim 5 step b); applying a current to the substrate to deposit a film on the substrate (claim 5 step c where application of voltage inherently causes a current to flow) removing the substrate with the deposited film from the electrodeposition bath (claim 5 “removing the article”; and baking the deposited coating film. (col. 5 lines 15-20, claim 5 step e).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795